El Juez Asociado Señor Blanco Lugo
emitió la opinión del Tribunal.
La Caribbean Refining Co., se dedica a la importación de ultramar de petróleo crudo que luego refina en la planta que tiene establecida en Bayamón para destinarlo al consumo local y a la exportación. Se trata, por tanto, de una industria dedicada al comercio interestatal. La naturaleza de la opera-ción que lleva a cabo requiere un funcionamiento continuo durante las 24 horas del día. Para ello le es indispensable distribuir el trabajo en 3 turnos de 8 horas consecutivas. Desde el 5 de junio de 1955 estableció una semana de trabajo para los empleados de turno que comenzaba a las 11:01(1) de la noche del domingo y terminaba 168 horas consecutivas después, a las 11:00 de la noche del domingo próximo. Cada período de 24 horas consecutivas contenía tres turnos, a saber, el número 1, de 11:01 p.m. a 7:00 a.m.; el número 2, de 7:01 a.m. a 3:00 p.m.; y el número 3, de 3:01 p.m. a 11:00 p.m.
Desde el 5 de junio de 1955 hasta el 11 de enero de 1956 el sistema de turnos en vigor requería la prestación de ser-vicios durante 5 días consecutivos y luego los empleados permanecían ociosos durante los dos días siguientes. (2) Como este sistema impedía que un gran número de empleados pu-diera disfrutar de la compañía de sus familiares durante los *253fines de semana, se diseñó un nuevo programa de trabajo que consistía de seis días consecutivos de labor y 2 de descanso. En 18 de marzo de 1957 la empresa y la unión incorporaron este sistema de trabajo al convenio colectivo que entonces se firmó y que estaba vigente a la fecha en que se inició la presente reclamación. (3) Fácil es advertir que como el turno estaba diseñado para 8 días consecutivos, la prestación de servicios no comenzaba uniformemente el mismo día todas las semanas, y que el sexto día consecutivo sólo caía dentro de la semana de trabajo establecida por la empresa únicamente en dos ocasiones dentro de un período de 8 semanas. (4) Cuando *254esto sucedía la querellada pagaba las 8 horas del sexto día a tiempo y medio; en las demás semanas lo compensaba a tiempo sencillo porque, aunque se trabajaba 8 horas diarias en seis días consecutivos, los servicios se distribuían en o imputa-ban a dos semanas de trabajo distintas.
Brevemente expuesta, la controversia principal envuelta en este caso se reduce a determinar lo que se entiende por la semana de trabajo a los fines de computar las horas traba-jadas en exceso de 40 a la semana en una industria cubierta por la Ley Federal de Normas Razonables de Trabajo, 29 U.S.C. sees. 201-219. Para ello precisa establecer los momen-tos en que comienza y termina la semana de trabajo de los empleados en dichas industrias.
Las partes proponen dos soluciones: La empresa recu-rrente, que adoptemos la definición que aparece en el reglamento administrativo federal, 29 C.F.R. 778.2(c) y (d) (1964), que lee como sigue: (5)
“ (c) La semana de trabajo. Si durante alguna semana de trabajo un empleado está cubierto por la Ley y no está exento de *255sus disposiciones sobre el pago de horas extras, el patrono totali-zará todas las horas trabajadas por el empleado en esa semana de trabajo (aunque haya prestado servicios en dos o más activi-dades no relacionadas), y pagará compensación adicional por cada hora trabajada en exceso de 40 durante la semana de trabajo. La semana de trabajo de un empleado es un período fijo que se repite regularmente de 168 horas, siete períodos consecu-tivos de 24 horas. No es necesario que coincida con la semana del calendario y puede comenzar en cualquier día o en cualquier hora del día. Para los fines de computar el salario adeudado bajo la Ley de Normas Razonables de Trabajo, la semana de trabajo puede establecerse para toda la empresa en conjunto o pueden establecerse semanas de trabajo diferentes para distintos em-pleados o grupos de empleados de la empresa. Una vez se haya establecido el inicio de la semana de trabajo de un empleado permanecerá fijo irrespectivamente de su programa de trabajo. El comienzo de la semana de trabajo podrá alterarse cuando se intenta que el cambio sea permanente y no ha sido elaborado para evadir las disposiciones legales sobre pago de horas extras.”
“(d) Cada semana de trabajo debe considerarse separada-mente. La Ley contempla cada semana de trabajo como una unidad y no permite que se prorrateen las horas trabajadas entre dos o más semanas. Así, si un empleado trabaja 30 horas durante una semana y 50 horas durante la próxima, tiene derecho a recibir compensación adicional por las horas extras trabájadas en exceso del máximo permitido en la segunda semana, aunque el promedio de horas trabajadas en- ambas semanas es de 40. Esto es así aunque el empleado tenga un horario semanal fijo o preste servicios conforme a un sistema de turnos rotativos, e independientemente de que reciba su salario diariamente, sema-nalmente, quincenalmente, mensualmente o bajo cualquier otra base. La regla también se aplica a trabajadores por ajuste o comisión. . . .”
Los empleados recurridos, que adoptemos que semana de trabajo significa cualquier período de siete días consecutivos cuyo comienzo coincide con el inicio de la labor en el turno de trabajo, o sea, al iniciarse la prestación de servicios por el empleado en el primer día después que regresa al trabajo luego de disfrutar de los dos días de descanso, y termina in-*256exorablemente 168 horas después, al transcurrir siete periodos consecutivos de 24 horas. Se invoca por analogía lo resuelto a los fines de determinar la compensabilidad doble por labor realizada durante el día de descanso en Ponce Ramos v. Fajardo Sugar Co., 85 D.P.R. 599 (1962), y Compañía Popular v. Unión de Empleados, 69 D.P.R. 179 (1948). Resalta inmediatamente que bajo la fórmula federal la semana de trabajo es fija e inalterable; bajo la fórmula sostenida por los empleados, varía todas las semanas y comienza en un día sucesivo durante las distintas semanas. El tribunal de instancia favoreció esta última.
t — I
A los fines de resolver la cuestión basica planteada es necesario determinar previamente si la recurrente, empresa que se dedica a una actividad en el comercio interestatal, está regida por el Disponiéndose del Art. 5 de la Ley Núm. 379 de 15 de mayo de 1948, 29 L.P.R.A. sec. 274, que trans-cribimos a continuación, especialmente a la luz de nuestra última interpretación en Porto Rico Coal Co. v. Tribunal Superior, 91 D.P.R. 89 (1964). Si no lo estuviera, estaría-mos en completa libertad para adoptar la definición de semana de trabajo que estimáramos más justa y conveniente, y que podría, pero necesariamente no tendría que coincidir con la llamada fórmula federal.
“Todo patrono que emplee o permita que trabaje un empleado durante horas extras vendrá obligado a pagarle por cada hora extra un tipo de salario igual al doble del tipo convenido para las horas regulares; Disponiéndose, sin embargo, que todo patrono de una industria de Puerto Rico cubierta por las dis-posiciones de la Ley de Normas Razonables de Trabajo, aprobada por el Congreso de Estados Unidos de América en 25 de junio de 1938, según ha sido o fuere subsiguientemente enmendada, sólo vendrá obligado a pagar por cada hora de trabajo en exceso de la jornada legal de ocho (8) horas [diarias] o en exceso de cuarenta (40) horas a la semana un tipo de salario a razón de, *257por lo menos, tiempo y medio del tipo de salario convenido para las horas regulares, salvo el caso en que por decreto de la Junta de Salario Mínimo o convenio colectivo de trabajo se haya fijado o fijare otra norma de trabajo o de compensación, o de ambas.”
En Olazagasti v. Eastern Sugar Associates, 79 D.P.R. 93, 108 (1956), explicando el propósito que animó a nuestro legislador al insertar el Disponiéndose transcrito, dijimos que el mismo “demuestra de su propia faz que la Asamblea Legislativa trataba de reenactar en nuestra ley local la fórmula federal sobre horas extras para paga semanal [tiempo y medio para horas trabajadas en exceso de 40 a la semana] en tanto en cuanto la ley local se aplicaba a industrias sujetas a la Ley Federal de Normas Razonables de Trabajo,” y añadimos que “el historial legislativo de la Ley 379 demuestra que el Disponiéndose fue insertado en ella para ‘atemperar’ el estatuto local a la Ley Federal,” de forma que la intención fue no extender la responsabilidad de los patronos sujetos a la legislación federal más allá de lo dispuesto en ésta. Un examen cuidadoso demuestra que la intención legislativa no se limitaba a reenactar la fórmula local sobre horas extras para paga semanal, sino que también se consagró otra excepción al disponer paga a tiempo y medio por las horas trabajadas en exceso de ocho diarias, pues, como sabemos, la ley federal no contiene limitación alguna en cuanto a la jornada diaria de labor.
La norma establecida en Olazagasti, supra, ha sido consistentemente seguida en Berrios v. Eastern Sugar Associates, 79 D.P.R. 688, 697-701 (1956); Laborde v. Eastern Sugar Associates, 81 D.P.R. 478 (1959); Ortiz Reyes v. Eastern Sugar Associates, 85 D.P.R. 95, 100 (1962); Pan American v. Tribunal Superior, 86 D.P.R. 139 (1962) y Bull Insular Line v. Tribunal Superior, 86 D.P.R. 156 (1962), y extendida para cubrir no sólo a los patronos sujetos a todas las disposiciones de la Ley de Normas Razonables, sino también a los especificados dentro de cualquiera de las *258exenciones de la Sec. 7, 29 U.S.C. sec. 207, y al caso de los empleados a que se refiere la Sec. 13, 29 U.S.C. see. 213, por-que el hecho decisivo no es que las labores particulares del empleado estén cubiertas por dicha ley, sino si la industria dentro de la cual se prestan los servicios está comprendida dentro del ámbito de la legislación federal por tratarse de actividades del comercio interestatal o en la producción de artículos para el comercio interestatal.
Ahora bien, por sus propios términos, el disponiéndose no es aplicable en las situaciones específicas en que por decreto de la Junta de Salario Mínimo o convenio colectivo se fijare (1) otra norma de trabajo; (2) otra norma de compensación; y (3) o ambas. Esto nos lleva a considerar ciertos pronunciamientos y expresiones de la opinión emitida en Porto Rico Coal Co. v. Tribunal Superior, supra. Dícese que “no es menos cierto que existen dos excepciones en que no se aplica la fórmula federal y sí se aplica la fórmula local de pagar las horas extras a doble tiempo, cuyas excepciones son: (1) cuando el salario correspondiente a la industria se haya fijado por decreto de la Junta de Salario Mínimo de Puerto Rico y (2) cuando el salario se haya acordado entre las partes en virtud de un convenio colectivo. En estas dos excepciones regiría la Ley local . . . .” De ahí que, asimilándose la fija-ción de salarios mínimos en la Ley Núm. 96 de 26 de junio de 1956, 29 L.P.R.A. secs. 245 y ss. (Supl. 1964, págs. 145 y ss.), con un decreto de la Junta de Salario Mínimo, se con-cluya que a una industria sujeta a la Ley Federal de Normas Razonables cuyo salario mínimo estuviere comprendido en la Ley de Salario Mínimo, no le sería aplicable el ■ Disponién-dose, sino la “fórmula local.”
Para una gran parte del período cubierto por la recla-mación las relaciones entre la empresa y sus empleados estu-vieron regidas por un convenio colectivo en el cual se fija-ban salarios para las distintas clasificaciones de empleo. Además, conforme a la See. 6 (b) de la Ley de Salario Mínimo, *25929 L.P.R.A. sec. 245(e) (Supl. 1964, pág. 150), se fija un salario mínimo de un dólar en la industria de productos químicos, de petróleo y productos relacionados, según dicha industria se define en la Sec. 37-0, 29 L.P.R.A. sec. 246 (i) (Supl. 1964, págs. 191-192).(6) Es por eso que uno de los amici curiae insiste en que la Caribbean Refining Co., no puede ampararse en la norma general del Disponiéndose del Art. 5, ya que conforme al lenguaje utilizado en Porto Rico Coal basta la mera fijación de un salario por convenio o decreto, y por interpretación, en la Ley de Salario Mínimo de 1956, para que la industria esté regida en cuanto al pago de horas extras por la “fórmula local.” (7)
Todo se reduce a que reexaminemos la afirmación de que la norma de compensación a que se refiere el Disponiéndose en su parte final queda cumplida cuando meramente se fija un salario contractualmente por convenio, administrativa-mente por decreto o legislativamente en la Ley de Salario Mínimo de 1956, según ha sido enmendada. Nada más con-veniente que emprender una corta excursión por nuestra legislación laboral desde el inicio de la década de 1940. (8)
Con el propósito de conservar normas mínimas de vida necesarias para la salud, la eficiencia y el bienestar general *260de los trabajadores, se aprobó la Ley Núm. 8 de 5 de abril de 1941 (Leyes, pág. 303), que estableció una Junta de Salario Mínimo, a la cual se facultó para aprobar decretos manda-torios fijando, entre otras cosas, “el tipo mínimo de salario por períodos regulares o extraordinarios de labor, o de ambos,” Sec. 8, 29 L.P.R.A. sec. 218. Regía entonces como reguladora de la jornada de trabajo la Ley Núm. 49 de 7 de agosto de 1935 (Leyes (2), pág. 539), que fue interpretada mediante opinión rendida en 18 de mayo de 1943 en Cardona v. Corte, 62 D.P.R. 61 (1943), como que obligaba al patrono a satisfa-cer al obrero doble compensación por la- novena hora de tra-bajo durante cualquier día normal y compensación ordinaria por el trabajo extra realizado en adición a dicha novena hora. No es hasta el 15 de mayo de 1948 que se aprueba la Ley Núm. 379 que, en términos generales, establece la jornada de trabajo de 8 horas diarias y 48 horas semanales, y el pago de tiempo doble por horas trabajadas en adición a las regulares.(9) En su Art. 22 mantuvo subsistentes todos los decretos mandatorios que hubiese emitido la Junta de Salario Mínimo y que contuvieran condiciones de trabajo más bene-ficiosas para los obreros, o sea, una jornada menor o una compensación a razón de un tipo mayor para las horas extras trabajadas. Es por eso que al enactarse la excepción de las industrias cubiertas por la Ley Federal de Normas Razona-bles de Trabajo se salvan los casos en que por decreto o con-venio “se haya fijado o fijare otra norma de trabajo o de compensación.” Ello, pues, respondía a la facultad que tenía la Junta de Salario Mínimo no sólo para fijar el salario mínimo para las distintas industrias y actividades, sino para fijar la compensación por horas extraordinarias de labor. Cuando esto último sucedía, y la compensación para las horas extras era superior al tipo de tiempo y medio, prevalecería el *261decreto sobre la norma del Disponiéndose. Véase, Laborde v. Eastern Sugar Associates, supra. Pero siempre presuponía que la Junta efectivamente estableciese una norma superior de compensación para las horas extras.
La nueva Ley de Salario Mínimo, Núm. 96 de 26 de junio de 1956, representa una nueva política pública en cuanto a la intervención que debe tener el Estado en la formulación de las normas y condiciones de trabajo. Evidentemente consciente del crecimiento, desarrollo y fortalecimiento de las organizaciones obreras — propiciado por la Ley de Relaciones del Trabajo, Núm. 130 de 8 de mayo de 1945, que reconoce y protege los derechos de los empleados a organizarse, negociar colectivamente y llevar a cabo actividades concertadas para su propio beneficio — la Asamblea Legislativa prefiere limitar la acción pública a la fijación de salarios mínimos, por la propia Legislatura — Secs. 6 a 9, 29 L.P.R.A. secs. 245e a 245h (Supl. 1964, págs. 150-161) y por la Junta, Secs. 12 y 13, 29 L.P.R.A. secs. 245k y 245l (Supl. 1964, págs. 164 y 165), dejando al campo de la negociación colectiva todo lo referente a la fijación de las otras condiciones de trabajo, Diario de Sesiones, 1956, Vol. 8, pág. 1065, y entre ellas, las relativas a una jornada de trabajo menor y a una compensación mayor por horas extras que las que se establecen en la Ley Núm. 379. Así vemos que limitándose la ley y desde 1956 los decretos a meramente fijar un salario mínimo, es necesario que haya una acción afirmativa en el convenio bien fijando una jornada menor o bien una compensación mayor por las horas extras para que entre en juego la excepción al Disponiéndose. Abona a esta conclusión el hecho mismo de que la Ley Núm. 379 no es una de salario mínimo, sino de fijación de jornadas de trabajo. Por otro lado es inescapable que “otra norma de compensación” sólo pueda referirse al pago de horas extras pues el Art. 5 intenta fijar un norma general y al efecto comienza, “Todo patrono que emplee o permita que trabaje un empleado durante horas extras . . . .” No basta *262en ninguno de los casos en que sencillamente se haya fijado o convenido un salario específico.
Resolvemos, por tanto, que en una industria sujeta a la Ley Federal de Normas Razonables, la norma de compensación a que se alude en el Disponiéndose requiere que se hubiere establecido por convenio o decreto hasta 1956, y por convenio desde entonces, un tipo mayor de tiempo y medio para las horas trabajadas en exceso de 8 diarias o 40 semanales. En tanto en cuanto es incompatible a lo aquí resuelto debe entenderse expresamente revocado el caso de Porto Rico Coal, supra.
Es prudente hacer un resumen de las normas que rigen las industrias cubiertas por la Ley Federal de Normas Razo-nables de Trabajo en cuanto se refiere a la jornada de tra-bajo y compensación por labor extraordinaria para aclarar una vez más cualquier idea errónea sobre estos particulares. Helo aquí.
(1) La jornada máxima de trabajo permitida en Puerto Rico a las industrias a las cuales se aplica le See. 7 (a) de la Ley Federal de Normas Razonables es de 8 horas diarias y 40 horas a la semana, y cualquier hora trabajada en exceso de 8 horas diarias o 40 a la semana se considerará como labor extraordinaria, y como tal sujeta al pago de compensación adicional.
(2) Las horas extras trabajadas en exceso de 8 horas diarias o de 40 semanales en dichas industrias deben pagarse a razón de un tipo de salario de tiempo y medio del salario convenido para las horas regulares.
(3) Cuando por decreto de la Junta de Salario Mínimo — situación prevaleciente hasta el 26 de junio de 1956— o por convenio colectivo se hubiere fijado o se fijare una jornada de trabajo menor de 40 horas o una compensación a un tipo mayor de tiempo y medio para las horas extras, o ambas, estas normas prevalecerán.
*263Regresando a los hechos del presente caso resulta evidente que la recurrente está regida por el Disponiéndose del Art. 5. Ello es así porque (a) en el convenio colectivo firmado en 18 de marzo de 1957 no se estableció una norma de compensación mayor de un tipo de tiempo y medio para las horas extras, según puede constatarse del Art. V que transcribimos en el escolio 3 de la presente opinión; (b) no existe decreto manda torio alguno de la Junta de Salario Mínimo de fecha anterior al 20 de junio de 1956 que fijara una norma de compensación superior para las horas extras en la industria del petróleo y sus derivados;(10) y (c) de ser aplicable la Sec. 7 (a) de la Ley de Salario Mínimo de 1956 a la Caribbean Refining Company, el único hecho de la fijación legislativa de un salario mínimo no inhibe la norma general del Disponiéndose.
Se alude a la llamada “regla de mayor beneficio” elaborada al amparo de la Sec. 18 de la Ley Federal de Normas Razonables de Trabajo, 29 U.S.C. sec. 218. (11) Un examen cuidadoso de la Ley Núm. 379 revela que en sus disposiciones ésta no es más beneficiosa que la federal en cuanto a la fijación de la jornada semanal de trabajo y a la compensación por las horas extras trabajadas. Ello es así porque la jornada federal de 40 horas semanales es menor que la local de 48, y porque en el Disponiéndose del Art. 5 como ley local se incorporó el mismo tipo de tiempo y medio para las horas trabajadas en exceso de 40 semanales. En cuanto a industrias y actividades sujetas a la Ley de Normas Razonables la legislación nuestra es más beneficiosa en los *264siguientes particulares: (a) las horas en exceso de 8 diarias se consideran y deben pagarse como horas extras a razón de tiempo y medio (la legislación federal nada provee en cuanto al pago de un tipo superior para las horas trabajadas en exceso de 8 diarias); (b) las horas trabajadas en exceso de 8 diarias o en exceso de 40 semanales se pagarán a razón de doble tiempo cuando así lo disponga un decreto de salario mínimo o un convenio colectivo. (12)
HH H-1
La “semana de trabajo” no se define ni por la ley federal ni por la Ley Núm. 379. En la jurisdicción federal con-tamos con la interpretación administrativa que ya transcri-bimos; en Puerto Rico, sólo disponemos de expresiones aisla-das en opiniones de este Tribunal pero relacionadas con reclamaciones por trabajo realizado durante el día de des-canso. (13) En Sierra, Com. v. Tribl. de Distrito, 74 D.P.R. *26589, 106-107 (1952), reconocimos que en cuanto a la semana de trabajo debe existir cierta flexibilidad y que distintas circunstancias podían justificar diferentes soluciones. Dijimos:
“El artículo 4(d) de la Ley núm. 379 de 1948 no define la ‘semana.’ Una ‘semana’ se ha definido, por la jurisprudencia general, en dos formas, ya sea como la semana de calendario, indicativa del transcurso de siete días de domingo a domingo— [citas] — o indicativa del transcurso de cualesquiera siete días consecutivos — [citas]—todo ello de acuerdo con determinado con-texto estatutario y con la situación especial envuelta. El artículo 2 de la propia Ley núm. 379 dispone que cuarenta y ocho horas de labor constituyen una semana de trabajo. El contenido de la definición debe depender en la realidad 'prevaleciente en las relcu-dones entre patronos y obreros en una empresa determinada y de acuerdo con la situación especial de cada industria o actividad económica. No es necesario ni socialmente útil el que se adopte una fórmula rígida, [citas] La norma debe ser flexible y realista. Distintas clases de industrias, establecimientos y empresas pueden tener distintos sistemas en cuanto a semanas de trabajo, desde el punto de vista de la contabilidad, las nóminas, el pago de salarios, los turnos de trabajo, las horas de labor, los ingresos, la naturaleza del trabajo en sí y otros factores relevantes a la relación con sus obreros y la naturaleza del negocio o del proceso de producción. . . .” (Énfasis nuestro.)
Ya en el curso de esta opinión habíamos señalado que la incorporación del Disponiéndose del Art. 5 de la Ley Núm. 379 respondió al propósito legislativo de “atemperar” la ley local al estatuto federal, de forma que en cuanto al pago de horas extras la responsabilidad de los patronos cubiertos por la Ley Federal de Normas Razonables no se extendiera más allá de lo dispuesto en ésta. Sólo así se lograba colocar a estas industrias en posición de competir, sin estar en desventaja, con empresas establecidas en Esta-dos Unidos dedicadas a las mismas actividades. Cualquier norma más onerosa significaba un certero desaliento para atraerlas al suelo puertorriqueño dentro del entonces inci-*266píente programa de industrialización. Si bien podría aducirse que se les estaba -concediendo un trato preferente no es menos cierto que en última instancia las fuentes adicionales de empleo que se creaban, unidas a los salarios mayores y a la jornada de trabajo menor que prevalecían en estas indus-trias, compensaban adecuadamente a la fuerza obrera del país, a la cual se le abrió un horizonte preñado de oportuni-dades, que de otra forma no hubiese tenido disponible ni disfrutado. La visión de los legisladores en 1948 ha sido ampliamente confirmada por el progreso económico del país, al cual ha contribuido en no pequeña medida la instalación en Puerto Rico de industrias cubiertas por la Ley Federal de Normas Razonables.
Consonante con ese propósito no vemos cómo pueda adop-tarse una definición de semana de trabajo para estas indus-trias que difiera del concepto arraigado en la industria interestatal, y que desde los comienzos de la interpretación de la ley federal, mereció la sanción administrativa(14) y judicial.(15) En verdad es inseparable del trabajo extra (overtime) y se halla tan identificado con e indisolublemente unido al sistema que pretender formular un concepto distinto destruiría en gran parte el fin que se propuso con la aproba-ción del Disponiéndose. Basta leer con detenimiento el texto de la Sec. 7(a) de la ley federal para comprender lo expresado:
“Excepto lo dispuesto en contrario en esta sección, ningún patrono empleará sus obreros dedicados al comercio o a la *267producción de artículos para el comercio por una semana de trabajo (workweek) que exceda de cuarenta horas, a menos que dichos empleados reciban compensación por las horas extras a un tipo no menor de tiempo y medio del salario regular. . , .”
Para determinar las cuarenta horas la unidad de medida es la semana de trabajo. Ecker, When Does Overtime Start, 53 Dick. L. Rev. 201, 205 (1949). Y al adoptar la fórmula de tiempo y medio en exceso de 40 horas semanales trasplan-tamos igualmente la unidad de medida que se conocía para determinar si en efecto se había realizado labor extra. A un resultado parecido llegamos en Bull Insular Line, Inc. v. Tribunal Superior, 86 D.P.R. 156, 163 (.1962), al decir que “Ningún argumento nos ha convencido de que nuestra legis-latura intentara atemperar la ley local al estatuto federal, solamente en parte, en lo que respecta al pago de salarios por horas extras, y excluyera, en su propósito de atemperar un estatuto con el otro, el trabajo por piezas u otra unidad de obra.” Y ya en Peña v. Eastern Sugar Associates, 75 D.P.R. 304, 322 (1953), habíamos dicho que “. . . el artículo 5 adopta la norma federal de una semana de trabajo de 40 horas para las industrias sujetas a la Ley Federal.”(16) Además, es significativo que en el convenio colectivo firmado por las partes se aceptó la semana de trabajo diseñada y adoptada por la empresa desde el comienzo de sus operaciones.
Habiendo concluido que el Disponiéndose del Art. 5 incorporó también el concepto de semana de trabajo de la ley federal, es innecesario que resolvamos si la definición propuesta por la parte recurrida — calcada de opiniones en que solamente hemos considerado reclamaciones por el día de *268descanso — (17) es la procedente. No obstante precisa hacer ciertos comentarios.
El error de enfoque de quienes sostienen que la re-currente debe pagar siempre horas extras en trabajos duran-te el sexto día consecutivo de labor — particular posición que no ha merecido la aprobación administrativa o judicial en el ámbito federal, de donde es oriundo el sistema de turnos rotativos para una jornada máxima de trabajo de 40 horas semanales (véanse los escolios 14 y 15) — consiste en con-fundir la semana de trabajo — que es fija e inalterable tanto para la empresa como para los empleados — con el programa de trabajo que en esencia es uno de turnos rotativos. (18) Ello los lleva a la posición insostenible de hablar de una semana de 8 días, en su empeño de que el comienzo de la semana de trabajo coincida siempre con el momento en que se inicia la labor. Todo cuanto ocurre es que determinados turnos caen dentro de dos distintas semanas de trabajo. Es conveniente reiterar que el sistema de turnos establecido en la indus-tria fue adoptado a petición de los empleados para propor-cionar a todos la oportunidad de disfrutar de algunos fines de semana en compañía de sus familiares, cosa que no podría lograrse cuando la empresa funcionaba con turnos fijos. (19) *269Fácil es observar que bajo el sistema de turnos fijos que prevaleció hasta enero de 1956 la compañía no venía obligada a pagar horas extras y que con el nuevo sistema implantado, cuando menos, tenía que pagar a cada empleado 16 horas extras cada ocho semanas.
Como se ha expuesto la solución a que hemos llegado descansa en nuestra interpretación del alcance del propósito legislativo al aprobar el Disponiéndose del Art. 5. Al hacer una clara distinción en el caso de las industrias cubiertas por la Ley Federal de Normas Razonables de Trabajo se evidenció una política pública para cuya formulación induda-blemente se consideró no sólo el factor de un salario adecuado para el empleado puertorriqueño, sino otros no menos impor-tantes que se reflejan en la salud económica del país. Al abordar estos problemas no podemos ciegamente tratar de leer nuestras preferencias personales en el estatuto ni dar exclusivamente énfasis a un criterio, sino que es necesario situarlos en el cuadro total de circunstancias para poder determinar la verdadera intención legislativa.
HH
Finalmente sostienen los querellantes que en el turno Núm. 1 — 11:01 p.m. a 7:00 a.m. — trabajaban durante los siete días calendario, y por tanto tienen derecho a que se les compensen a doble tiempo las horas trabajadas durante el séptimo día calendario. Para ello, ingeniosamente, fraccionan el primer turno: la primera hora, de 11:01 p.m. a 12:00 p.m. *270constituye un día de trabajo, y las restantes siete horas, de 12:01 a.m. a 7:00 a.m., constituyen un día separado de trabajo. También el tribunal a quo favoreció esta posición.
En esta área impera exclusivamente la interpretación local por tratarse de un estatuto nuestro que concede al empleado beneficios adicionales. En Ponce Ramos v. Fajardo Sugar Co., 85 D.P.R. 599 (1962), establecimos una definición del concepto “semana de trabajo” a los fines de fijar “en qué momento exacto comienza el período de veinticuatro horas consecutivas de descanso a que se refieren las Leyes 289 de 1946 y 379 de 1948, o dicho de otra manera, en qué momento exacto termina el sexto día consecutivo de trabajo que men-ciona la Ley 289.” A este último respecto señalamos que es necesario partir del comienzo de la labor en el primer período de trabajo después del descanso del obrero y que este sexto período no empieza, como cuestión de derecho, antes de las 120 horas ni termina después de las 144 horas de comenzada la jornada del primer período de trabajo.
En el caso de los obreros que trabajaban el turno Núm. 1, la labor terminaba a las 7:00 a.m. de determinado día, y no se reintegraban a sus labores para comenzar el turno Núm. 2, hasta las 7:01 a.m. dos días después. Fácil es com-prender que entre ambos turnos transcurría un período con-tinuo de más de 24 horas consecutivas.
De lo expuesto se deduce que la querellada recurrente no adeuda a los querellantes recurridos suma alguna por horas extras. Se revocará la sentencia dictada por el Tribunal Superior, Sala de San Juan, en 18 de octubre de 1968, y se desestimará la querella.
El Juez Asociado Señor Belaval disintió en parte en opinión separada en la cual concurren el Juez Presidente Señor Negrón Fernández y los Jueces Asociados Señores Hernández Matos y Santana Becerra.
El Juez Asociado Señor Santana Becerra disintió en parte en opinión separada en la cual concurren el Juez Presidente *271Señor Negrón Fernández y los Jueces Asociados Señores Belaval y Hernández Matos.

 Se seleccionó las once de la noche como punto de partida para la semana de trabajo para evitar las tardanzas considerando las facilidades de transportación disponibles en el área de Bayamón.


Las operaciones de la refinería comenzaron en abril de 1955 bajo un sistema de trabajo idéntico con la única diferencia de que la semana comenzaba y terminaba los jueves.


En adición a la fijación de los salarios para las distintas labores, el convenio contenía, en su Art. V, las siguientes cláusulas sobre el pago de horas extras:
“(a) Cualquier hora trabajada en exceso de ocho (8) horas diarias dentro de un período de veinte y cuatro (24) horas consecutivas se pagará a razón de tiempo y medio (1%) del tipo regular del salario convenido.
“(b) Cualquier hora trabajada en exceso de cuarenta (40) horas durante una semana de trabajo (según aquí se define) (pero no durante el séptimo día consecutivo que se trabaje) se le pagará al empleado por la Compañía a razón de tiempo y medio (1%) del tipo regular del salario convenido.
“(c) Cualquier hora trabajada durante el séptimo día consecutivo se le pagará al empleado por la Compañía a razón del doble del tipo regular del salario fijado.”
El Art. IV definía la semana de trabajo en la siguiente forma:
“(a).
“Para los empleados que trabajan bajo el sistema de turnos, la semana de trabajo comenzará al inicio del turno establecido regularmente que empiece el domingo en o antes de las 12:00 p.m. y que termine en la mañana del siguiente lunes. La semana de trabajo consistirá de 168 horas consecu-tivas que terminan el domingo siguiente a la fecha de su comienzo.”


La siguiente gráfica sobre el programa de trabajo facilitará com-prender lo que hemos expuesto:




*254


El hecho de que se cambie de un turno a otro no altera la situación a los fines de determinar el número de horas trabajadas semanalmente.


 Corresponde con las Sees. 778.103-778.105 del Boletín Interpretativo, según revisado por el Administrador Federal de Horas y Salarios en 2 de febrero de 1965, 6A WHM 94:55.
Este texto prevalece desde el 4 de febrero de 1950, en que sustituyó el Boletín Interpretativo Núm. 4 emitido en 1 de noviembre de 1938, cuyo texto — tomado de la opinión emitida en Pappas v. Kerite Co., 8 WH Cases 756 — leía:
“La norma de 40 horas de la Sección 7 (a) es una limitación sobre el número de horas que pueden trabajarse dentro de una semana de trabajo sin compensación adicional a razón de tiempo y medio. Una semana de trabajo consiste de siete días consecutivos. No es necesario que coincida con la semana del calendario y puede comenzar en cualquier día o en cual-quier hora del día. El comienzo de la semana de trabajo podrá alterarse cuando se intenta que el cambio sea permanente y no ha sido elaborado para evadir las disposiciones legales sobre el pago de horas extras.”
Véanse los dictámenes del Administrador de diciembre de 1938 y diciembre de 1943 en 6A WHM 93:348 y 350.


Un examen superficial de la prueba documental ofrecida revela que cuando menos durante el período anterior al 1 de enero de 1956 los recla-mantes Dionisio Meléndez y William Díaz recibieron salarios inferiores a $1.00 por hora.
Véase, 29 C.F.R. § 670.1-670.3.


 Conviene advertir que la opinión de Porto Rico Coal se limitó a descartar el pago de las horas en exceso de 8 diarias a razón de tiempo y medio, y al entender que no se aplicaba la norma general del Disponién-dose por estar incluido en la excepción de fijación de salario por decreto, ordenó el pago a doble tiempo conforme al Art. 4 de la Ley Núm. 379. En forma alguna allí se resolvió que las horas en exceso de 40 a la semana tuvieren que pagarse a doble tiempo, pues no hay disposición local alguna que así lo establezca. Bajo la llamada fórmula local las horas entre. 40 y 48 se compensan a tiempo sencillo, y sólo en el caso de que excedan de 48 es que se deben pagar a tiempo doble.


En Porto Rico Coal no se planteó específicamente la cuestión en la forma en que la consideramos y analizamos en los párrafos siguientes.


 Hasta entonces el pago de tiempo doble por horas trabajadas en exceso de la novena hora diaria o de 48 semanales se establecía por decreto •o convenio, salvo ciertas excepciones que no es necesario especificar, por ej., los empleados en obras públicas.


E1 Decreto Mandatario Núm. 32, 29 R.&R.P.R. secs. 245n-541 y ss., en vigor desde el 25 de octubre de 1957, se limitó a fijar salarios mínimos para la industria de productos químicos, de petróleo, caucho y productos relacionados para el comercio local.


 “Ninguna disposición de esta ley . . . excusará el incumplimiento con cualquier . . . ley estatal . . . que establezca un salario mínimo mayor que el salario mínimo que se establece en esta ley o una jornada semanal de trabajo menor que la jornada semanal máxima establecida en esta ley . . . .”


Es significativo que en los casos en que hemos hecho referencia a la legislación más favorable para el obrero siempre interviene un decreto en la fijación de salarios y la compensación por horas extras. Peña v. Eastern Sugar Associates, 75 D.P.R. 304 (1953); Olazagasti v. Eastern Sugar Associates, 79 D.P.R. 93 (1956); Berríos v. Eastern Sugar Associates, 79 D.P.R. 688 (1956); Laborde v. Eastern Sugar Associates, 81 D.P.R. 478 (1959).


Una vez más reiteramos la recomendación que hicimos en Deyá v. Otis Elevator Co., 91 D.P.R. 669 (1965), para que el Secretario del Trabajo, bajo la facultad que le confiere el Art. 17 de la Ley Núm. 379, 29 L.P.R.A. sec. 286, adopte la reglamentación necesaria para la definición de ciertos términos de dicha ley y en relación con otros problemas que corrientemente se suscitan en su administración. Con ello se contribuye a darle estabilidad a las relaciones entre patronos y empleados y confianza al inversionista en las normas que deben observar para evitar reclamaciones insospechadas en el futuro.
Aprovechamos ahora la oportunidad para sugerir la conveniencia de aprobar una disposición similar a la Sec. 10 de la Ley de Portal a Portal, 29 U.S.C. 259, que autoriza al patrono a interponer como defensa en recla-maciones de salarios su buena fe al descansar en los reglamentos, órdenes, dictámenes y decisiones escritas de los organismos gubernamentales encar-gados de la administración de la legislación laboral, aunque posteriormente se modifique o anule por la autoridad judicial.


 Véase el escolio 5 anterior y Leiter, The Principle of Overtime, 2 Lab. L.J. 24 (1951).
En cuanto al sistema de turnos rotativos para las industrias de opera-ción continua la División de Horas y Salarios Federal aprobó un sistema igual al que se utiliza por la Caribbean Refining Company. Véase, 6A WHM 94:501.


 Barclay v. Magnolia Petroleum Co., 203 S.W.2d 626 (Texas 1947); Harned v. Atlas Powder Co., 192 S.W.2d 378 (Ky. 1946); Sloat v. Davidson Ore Mining Co., 71 F.Supp. 1010 (Mich. 1942); Pappas v. Kerite Co., supra.


 Quiñones Rosa, v. Fajando Development Co., 90 D.P.R. 684 (1964), es distinguible pues se trataba allí de una industria sujeta a la Ley Federal de Normas Razonables a la cual se aplicaban las disposiciones de un decreto local sobre horas extraordinarias, supuesto de excepción que reconoce el mismo Disponiéndose. Por tanto estábamos en libertad de adoptar la interpretación que creyéramos más adecuada para nuestra fórmula local.


No está demás advertir que a los fines del día de descanso el criterio básico es el de “días,” mientras que para los fines del Disponiéndose del Art. 5 predomina el de “horas,” cuarenta horas a la semana.


 El reglamento administrativo federal, 29 C.F.R. 778.2(d) (1964) admite expresamente la coincidencia de una semana de trabajo fija con un sistema de turnos rotativos.


Copiamos de la declaración del Vice-Presidente de la recurrente:
“P. ¿ Y qué pasó en enero once del cincuenta y seis ?
R. El sistema de turnos se cambió.
P. ¿ Por qué se efectuó el cambio ?
R. El motivo principal era darle turnos rotativos a los empleados para que tuvieran diferentes días libres.” (T.E. pág. 40)
“P. ¿Puede usted decirnos, Sr. Cays, por qué se hizo el cambio en enero once de mil novecientos cincuenta y seis ?
R. El cambio del sistema de turnos surgió de un . . . como resultado del requerimiento de nuestros empleados.
*269P. ¿ Qué clase de requerimiento es ese, Sr. Cays ?
R. Con los cuatro turnos que teníamos uno de esos grupos tenía sábados y domingos o los ‘week-ends’ libres todo el tiempo. Según ese sistema de turnos uno de esos grupos tenía los sábados y domingos libres siempre. Los otros grupos trabajaban y nunca tenían la oportunidad de tener los ‘week-ends’ o los sábados y domingos libres, así es que [en] ese requerimiento no podíamos ver ninguna objeción.” (T.E. págs. 41-42)
“R. Actually our employees worked the schedule themselves.”
(T.E. pág. 93)